Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2020 has been entered. 
The amendments/remarks filed on 09/21/2020 are acknowledged and have been fully considered. Claims 1-20 are pending.  Claim 1 has been amended.  Claims 1-15 are now under consideration on the merits.  Claims 16-20 remain withdrawn as being directed to non-elected claims. 

Claim Rejections - 35 USC § 103 (Maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 stand rejected under 35 U.S.C. 103 as being unpatentable over Mariassy (Experimental Lung Research, 4:293-313, 1983) and in view of Kassab (WO 2013/120082; Pub. Aug. 15, 2013; Of Record) and as evidenced by Pleurae (Pleurae definition Webpage, 2018; Of Record).
Regarding claim 1, Mariassy teaches methods to perform light, scanning and transmission electron microscopy studies on visceral and parietal pleura tissue in sheep (abstract).  Mariassy teaches sampling of the pleura, wherein samples of parietal pleura were taken from costal, diaphragmatic and mediastinal regions. (pg. 294, Materials and Methods, para. 2).  Mariassy teaches fixing the tissue with Karnovsky’s fixative (pg. 294, Materials and Methods, para. 1).  Since Mariassy teaches obtaining a sample of mediastinal pleura tissue and fixing it, its methods would result in a fixed sample of mediastinal pleura tissue. 

Kassab teaches methods to process biological tissues for various stent and other medical applications.  Kassab teaches acquiring a mammalian tissue comprising at least a portion of pulmonary region tissue, fixing the sample of pulmonary region tissue using a fixative resulting in a fixed sample (abstract).  Kassab teaches harvesting the visceral pleura tissue (556) from the middle anterior portion of the lungs (552 in Figs 5F and 5G, near the mediastinal region, see Pleurae pg. 5).  Kassab teaches making an incision in the parietal pleura (554) and the visceral pleura (556) (see Kassab Fig. 5F) and extracting the visceral pleura tissue and fixing the tissue (pg. 20).  Kassab teaches it would be advantageous to identify and process an effective alternative tissue (other than SIS) that would maintain its elasticity, keep its biological advantages, and be included as part of various medical devices (pg. 1 lines 15-18).  Kassab teaches it is advantageous to identify and process thin scaffold biological tissue that consists of elastin and collagen fibers (pg. 15 lines 5-8) or a thin membranous tissue that does not require processing such as stripping of muscle and tissue which has epithelial layers (pg. 15 lines 9-15).  Kassab teaches there are various advantages to forming fixed lung tissue into valves/implantable devices using its methods.  For example, using lung tissue which is thinner than pericardium to make products that are used Transcatheter Aortic Valve implantation (TAVI) procedures, would result in a beneficial decrease in the overall bulk of the product, because having a smaller product 100 than a traditional 
Regarding claims 2-3, Mariassy teaches the lung tissue samples were collected from sheep which were exsanguinated (draining of blood which causes death) (pg. 294, Materials and Methods, para. 1) .
Regarding claims 4-5, Mariassy teaches the mediastinal pleura samples were taken from the precardiac mediastinum at the level of the second rib, cardiac mediastinum and the postcardiac mediastinum at the level of the seventh rib (pg. 294, Materials and Methods, para. 2, Fig. 1).The mediastinal pleura is part of the parietal pleura in the mediastinal region (the medial aspect of the lung), which is situated between the right and left lung of a mammal and is between the heart and the diaphragm (see Pleurae, pg. 5, see Mariassy Fig. 1). Therefore, since Mariassy is teaching taking a sample of parietal pleura from the mediastinal region in the cardiac mediastinum region, it is inherently teaching taking a sample between a right lung and left lung of a mammal between the pericardium and the diaphragm.
Regarding claim 6, Kassab teaches inspecting the harvested pulmonary tissue for blood infiltration, fatty material and removing fatty material and other undesired components from the harvested pulmonary region tissue (pg. 2 lines 21-27, pg. 19 lines 8-15). The tissue under the parietal pleura in the mediastinal region contains lymphatic and fat tissue (see Mariassy Fig. 7D).
Regarding claim 7, Kassab teaches placing the tissue within or upon a mount having known dimensions (pg. 3 lines 18-22).
Regarding claim 8, Kassab teaches the fixed samples to be configured as a stent cover, diaphragm cover, a hernia repair cover etc., (pg. 6 lines 22-30).
Regarding claim 9, Kassab teaches the pulmonary tissue harvested comprises elastin fibers and is covered with layer of mesothelial cells (pg. 16 lines 15-25,pg. 23 lines 30-pg. 24 lines 8). The parietal pleura tissue samples from the mediastinal region has elastin/collagen fibers and are lined with mesothelial cells (see Mariassy Fig. 7A,7E).
Regarding claim 10, Kassab teaches configuring the fixed tissue as a stent or stent valve and positioning the tissue upon a frame to form a lumen within the product and the product could be positioned within a mammalian luminal organ such that fluid flow through said organ could continue through the lumen of said product (Fig. 8B,10B, pg. 28 lines 30-pg. 29 lines 5).
Regarding claims 11,12, Kassab teaches processing the tissue into a product comprising a valve having a bi-leaflet or tri-leaflet configuration (pg. 5 lines 26-35).
Regarding claim 13, Kassab teaches the mammalian tissue comprises tissue having stretchability and durability properties to allow the mammalian tissue to move relative to fluid flow through the lumen defined within the product (pg. 11 lines 13-16).
Regarding claim 14, Kassab teaches de-cellularizing at least a portion of the sample of pulmonary region tissue prior to performing the fixing step (pg. 8 lines 16-22).
Regarding claim 15, Kassab teaches treating a patient using the fixed sample (pg. 8 lines 23-26).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the technology/tissue processing steps, such as removing the lymph and fatty material, de-cellularizing the pulmonary region tissue before fixing, positioning the fixed tissue sample within a mount/frame to form a finished product, as disclosed by Kassab to modify the fixed mediastinal tissue samples of Mariassy and form the tissue samples into finished products such as stents/stent valves.  The artisan would be motivated to use the fixed mediastinal tissue samples of Mariassy in the methods of Kassab to form tissue products, because Kassab teaches acquiring and processing pulmonary region tissues into stent and medical products and teaches it is advantageous to identify and process thin scaffold biological tissue that consists of elastin and collagen fibers or a thin membranous tissue that does not require processing, such as stripping of muscle and tissue, which has epithelial layers. The mediastinal tissue samples selected from the parietal pleura disclosed by Mariassy has these features.  Kassab teaches it would be advantageous to identify and process an effective alternative tissue (other than SIS) that would maintain 
The teachings of Mariassy and Kassab renders claims 1-15 obvious.

Response to Arguments
Applicant's arguments filed 09/21/2020 have been fully considered but they are not persuasive.  Applicants argue that Mariassy and Kassab do not teach the use of mediastinal pleura tissue to be processed by positioning a fixed tissue sample of mediastinal pleura tissue upon at least a portion of a frame to form a tissue product (pg. 12-15).  Applicants argue Kassab contains general teachings of “pulmonary region tissue”, extracting tissue from parietal and visceral pleura and fixing the tissue. Applicants argue that Kassab does not specifically teach a ‘mediastinal pleural tissue’ to be used in its methods to form tissue products from fixed tissue samples (pg. 13).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed above, the combined teachings of Mariassy and Kassab render instant claims 1-15 obvious.  Mariassy teaches obtaining a sample of mediastinal pleura 
The artisan would be motivated to use the fixed mediastinal tissue samples of Mariassy in the methods of Kassab to form tissue products, because Kassab teaches acquiring and processing pulmonary region tissues into stent and medical products and teaches it is advantageous to identify and process thin scaffold biological tissue that consists of elastin and collagen fibers or a thin membranous tissue that does not require processing, such as stripping of muscle and tissue, which has epithelial layers. The mediastinal tissue samples selected from the parietal pleura (which are pulmonary region tissues) disclosed by Mariassy has these features.  Kassab teaches it would be advantageous to identify and process an effective alternative tissue (other than SIS) that would maintain its elasticity, keep its biological advantages, and be included as part of various medical devices, and the fixed mediastinal tissue samples of Mariassy would be an effective alternative tissue.  Kassab also teaches that using lung tissue to form 
Applicants argue the instant specification discloses unexpected advantages of using mediastinal tissue instead of parietal or visceral pleura.  Applicants argue mediastinal pleura tissue has epithelial layers (e.g., mesothelial cells) on both sides which provide a slippery, non-adhesive and protective surface.  Applicants argue mediastinal pleura has significant elasticity and the collagen fibers are oriented randomly and this provides unexpected benefits when a tissue selected from the mediastinal region is fixed and processed into a product (para across pg. 14 and 15). However, all of these tissue properties are the natural properties of the mediastinal pleura tissue and are inherently present in any tissue extracted from the mediastinal pleural region.  Also, Kassab discloses the same advantages/benefits as argued by the applicant.  Kassab teaches it is advantageous to identify and process thin biological tissue that consists of elastin and collagen because fixation of tissue with elastin largely maintains its elasticity and using tissue that has epithelial layers on both sides of the tissue, and using such tissue in its methods to form finished products such as stent covers etc. (see pg. 1 lines 15-18, pg. 15 lines 5-8, pg. 15 lines 9-15, pg. 28 lines 30-pg. 29 lines 5).
Further, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  The claiming of a new use, new function or unknown property which is inherently present in the prior art does not 
The combined teachings of Mariassy and Kassab render instant claims 1-15 obvious.

Conclusion
No claims are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657




/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657